Opinion issued December 5, 2002 
 

 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01233-CV
____________

IN RE HOWARD EVAN FORD, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Howard Evan Ford, requests that this Court compel respondent (1) to
grant him deferred adjudication in cause numbers 469662, 469663, 469664, and
469665.  Relator's petition states that in 1987 he was charged in four indictments
with aggravated sexual assault, and that in 1988 he was sentenced to 40 years'
confinement in each case.
	First, relator's petition does not comply with Rule 52 of the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 52.
	Second, relator has not provided this Court with a record showing that he made
a request of the respondent to perform a nondiscretionary act that respondent refused. 
See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig.
proceeding).  
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Hedges, Keyes, and Duggan. (2)
Do not publish.  Tex. R. App. P. 47.
1.    	Respondent is the Honorable Joan Huffman, Judge, 183rd District Court,
Harris County.
2.    	The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.